EXHIBIT 10.0.3

 

[WINN DIXIE LOGO]

 

PERSONAL & CONFIDENTIAL

 

FRANK LAZARAN    March 8, 2004 President and Chief Executive Officer     

 

Mr. Bennett Nussbaum

[ADDRESS]

 

Dear Bennett:

 

This letter will serve as an offer of Winn-Dixie Stores, Inc. (the “Company”) to
employ you as our Senior Vice President, Chief Financial Officer. We anticipate
that your employment will commence on Monday, March 8, 2004, hereinafter your
hire date or date of hire. The Board of Directors will ratify your appointment
as Senior Vice President and Chief Financial Officer at its next meeting, which
is currently scheduled for April 21, 2004.

 

Base Salary

 

Your base salary will be not less than Five Hundred Thousand Dollars
($500,000.00) per full year, payable monthly in arrears on the last banking day
of the month and will be reviewed annually for adjustment.

 

Sign-On Cash Bonus

 

You will receive a lump sum sign-on cash bonus of One Hundred Thousand Dollars
($100,000.00) on the last banking day of the month of your hire date. If you
either voluntarily resign without good reason or are terminated for cause within
one (1) year of your hire date, you will be responsible for repaying this entire
bonus in full. If you either voluntarily resign without good reason or are
terminated for cause within two (2) years of your hire date, you will be
responsible for repaying fifty percent (50%) of this bonus.

 

Annual Cash Bonus

 

You are eligible to receive a cash incentive bonus during each year of
employment. This cash incentive bonus is provided pursuant to the Company’s
Officer Compensation Program (“OCP”) and provides for a bonus of sixty percent
(60%) of your yearly base salary for target performance and one hundred twenty
percent (120%) of your yearly base salary for superior performance. For fiscal
year ending June 30, 2004, this bonus will have a guaranteed minimum amount
equal to $100,000. For fiscal year ending June 30, 2005, this bonus will have a
guaranteed minimum amount equal to 40% of your annual base salary.

 



--------------------------------------------------------------------------------

Mr. Bennett Nussbaum

March 8, 2004

Page 2

 

Annual Perquisite Bonus

 

You are eligible to receive an annual perquisite bonus of Twenty-Five Thousand
Dollars ($25,000.00), starting fiscal year 2005 to be paid in a lump sum. For
the fiscal year ending June 30, 2004, however, you will receive a perquisite
bonus of Twelve Thousand Five Hundred Dollars ($12,500.00), to be paid on the
last banking day of the month of your hire date. Starting fiscal year 2005,
receipt of the annual perquisite bonus will be conditioned upon your execution
of an agreement to repay a prorated portion of the bonus should your employment
with the Company end during the fiscal year in which you receive the bonus.

 

Long-Term Incentives

 

We will recommend to the Compensation Committee of the Board of Directors that
the following enhanced one-time grants, with an effective grant date of March 8,
2004, be made to you as of your hire date:

 

  • Options to purchase five hundred thousand (500,000) shares of the Company’s
common stock at an exercise price per share equal to the New York Stock Exchange
closing price on the effective grant date.

 

  • Fifteen thousand (15,000) shares of restricted stock: and

 

  • A contingent cash award of approximately Ninety Three Thousand Seven Hundred
Fifty Dollars ($93,750.00).*

 

Fifty percent (50%) of the aforementioned stock options, restricted shares and
contingent cash grants will vest on the second anniversary of the effective
grant date. The remaining fifty percent (50%) of the aforementioned stock
options, restricted shares and contingent cash grants will vest on the third
anniversary of the effective grant date.

 

  • In addition to the above, as your fiscal year 2005 program grants under our
OCP, you will be granted options to purchase a minimum of two hundred thousand
(200,000) shares of the Company’s common stock at an exercise price per share
equal to the New York Stock Exchange closing price on the date grants are made
(the “2005 Program Grant”)

--------------------------------------------------------------------------------

* The approximate contingent cash figure shown above is based on the March 3,
2004, closing price. Your grant will be based on the closing stock price on the
date your hire.

 



--------------------------------------------------------------------------------

Mr. Bennett Nussbaum

March 8, 2004

Page 3

 

Fifty percent (50%) of the Program Grant will vest on the second anniversary of
the grant date (i.e., when approved by the Board). The remaining fifty percent
(50%) of the 2005 Program Grant will vest on the third anniversary of the grant
date (i.e., when approved by the Board).

 

The 2004 and 2005 option grants referenced above will have a term of not less
than 6 1/2 years, will not be subject to performance conditions and will
otherwise have terms and conditions not less favorable than those set forth in
the Company’s Key Employee Stock Option Plan as amended and restated August 7,
2003.

 

The aforementioned Long-Term Incentives are a departure from the Company’s 2004
OCP and are made in place of the 2004 OCP grants, including the Performance
Accelerated Restricted Stock (“PARS”) Program covering restricted stock and
contingent cash grants for all years until 2004 PARS grants vest. Therefore,
although you will continue to be eligible to receive annual grants as outlined
below, you will not receive any additional consideration for the restricted
stock and contingent cash portion of the future years’ Long-Term Incentives
until the 2004 PARS vest.

 

In fiscal year 2005, you will be eligible to receive the greater of (A) the 2005
Program Grant, or (B) the stock option grant you would be entitled to as a
Senior Vice President as well as any additional programs installed for officer
level employees. You will not, however, receive any additional stock or
contingent cash grants until 2004 PARS vest.

 

In fiscal year 2006, you will be eligible to receive the normal stock option
grant to which you would have been entitled under the Company’s OCP. You will
not, however, receive any additional stock or contingent cash grants until and
unless 2004 PARS vest. You will, however, be eligible for any newly implemented
officer level program in place for that year.

 

The aforementioned notwithstanding, within six (6) years of your hire date your
stock ownership must equal or exceed either (A) twenty-four thousand (24,000)
shares of common stock, including restricted shares and shares held in your 401K
account or (B) Nine Hundred Eighty Four Thousand Dollars ($984,000.00) worth of
stock.

 

Benefits

 

You will have the various Company benefits, including four (4) weeks of paid
vacation per year generally available to officers of the Company. The Company
will also reimburse you for your COBRA expense during the waiting period (first
of the month following 90 days of service) for medical and dental benefits. This
reimbursement shall represent the insurance premium differential between COBRA
(benefits continuation) and the premium assessed for active employee
participation in the Winn-Dixie medical and dental benefits plans.

 



--------------------------------------------------------------------------------

Mr. Bennett Nussbaum

March 8, 2004

Page 4

 

Housing Allowance

 

In lieu of relocation assistance and for as long as you remain employed by the
Company up to and including thirty-six (36) months, you will receive a monthly
payment of Four Thousand Five Hundred Dollars ($4,500.00), less appropriate
taxes.

 

Severance and Change-in Control

 

In the event you are involuntary terminated for any reason other than for cause
as defined herein, you will be covered by our Officer Severance Policy, which
provides severance pay of (A) two (2) years at your base salary rate, (B) two
(2) years of target bonus calculated at sixty percent (60%) of your annual base
salary, and (C) eighteen (18) months of benefit continuation via COBRA which is
provided by payment to you of the insurance premium differential between COBRA
(benefits continuation) and the premium assessed for active employee
participation in the Winn-Dixie medical and dental benefits plans, with all of
the sums identified in this paragraph to be made in a lump sum, less appropriate
tax and other deductions.

 

In the event of a Change-in-Control, as defined in the Company’s Restricted
Stock and Key Employee Stock Option Plans, and you either (A) involuntary
termination other than for cause within one (1) year of the Change-in-Control,
or (B) resignation due to a material change in your work responsibilities,
title, location, or reduction of compensation within one (1) year of a
Change-in-Control, you will be eligible for severance pay of (i) three (3) years
of base salary, (ii) three (3) years of target bonus calculated at sixty percent
(60%) of your annual base salary, and (iii) eighteen (18) months of benefit
continuation via COBRA which is provided by payment to you of the insurance
premium differential between COBRA (benefits continuation) and the premium
assessed for active employee participation in the Winn-Dixie medical and dental
benefits plans, with all of the sums identified in this paragraph to be made in
a lump sum, less appropriate tax and other deductions.

 

For purposes of this agreement, cause is defined as (A) your willful engagement
in misconduct that is material and demonstrably economically injurious,
monetarily or otherwise, to the Company or any of its subsidiaries, affiliated
companies, or parent, or (B) your conviction of, or pleading guilty or nolo
contendere to, a felony involving moral turpitude. For purposes of the
foregoing, no act, or failure to act, or failure to act, on your part shall be
deemed “willful” unless done, or omitted to be done, by you (i) not in good
faith or without reasonable belief that your act, or failure to act, was in the
best interest of the Company, and (ii) without the direction of the Board or a
committee thereof.

 

For purposes of this agreement, good reason is defined as failure of the Board
of Directors to elect you to the positions set forth in this letter as provided
herein, failure of the Compensation Committee of the Board of Directors to
approve the equity grants and others terms and conditions of this agreement, any
change in title as a result of which you cease to be the Company’s Senior Vice
President and Chief Financial Officer, or any reduction in base salary or other
compensation from that provided in this agreement. Receipt of any severance or
change in

 



--------------------------------------------------------------------------------

Mr. Bennett Nussbaum

March 8, 2004

Page 5

 

control payments is conditioned upon (a) your execution of an agreement at
termination of employment that contains a general waiver and release of all
claims arising prior to the date of the release against the Company, its
officers, agents, employees, successors and assigns and any affiliated company,
parent, or subsidiary, and their past and present directors, officers,
employees, representatives, successors and assigns, other than of your rights to
receive the benefits described in this agreement; provided, however, that this
condition shall not apply unless the Company simultaneously executes a general
release of all claims against you, other than its rights to enforce the
obligations imposed on you at or after termination of your employment from the
Company as described in the following clause (b) hereof, and (b) your execution
of a separate agreement including a standard confidentiality clause; a mutual
non-disparagement clause; a standard return of materials clause; a
non-disclosure clause; a three year non-compete clause restricting you from
becoming employed by or providing services in any capacity to any business or
enterprise that owns or operates a retail grocery store within a seven mile
radius of any retail grocery store owned or operated by the Company at the time
of your termination of employment; a three year employee non-solicitation clause
and the right to seek specific performance of such covenants and injunctive
relief in the event of a breach of the confidentiality, non-disclosure or
non-solicitation clauses, without prejudice to other remedies the Company may
have at law or in equity.

 

The Company will indemnify you pursuant to the provisions of its charter and by
laws. As promptly as practicable, the Company will include you as a named
insured under the Company’s existing directors and officers liability insurance
policies.

 

All payments made to you during your employment will be subject to required tax
withholding.

 

The conditions of this letter are subject to the approval of the Company’s
Compensation committee.

 

This offer of employment is contingent upon your submission of satisfactory
proof of your identity and your legal authorization to work in the United
States.

 



--------------------------------------------------------------------------------

Mr. Bennett Nussbaum

March 8, 2004

Page 6

 

If this letter correctly states your understanding of the offer which you have
accepted, please so indicate by signing and returning the enclosed copy of this
letter to Mark Matta, Senior Vice President, Human Resources, or Laurence Appel,
Senior Vice President, General Counsel and Corporate Secretary in an envelope
marked Personal & Confidential, at your earliest convenience.

 

Bennett, I look forward to having you join the Team.

 

Sincerely, /s/    FRANK LAZARAN         Frank Lazaran

 

/s/    BENNETT NUSSBAUM              

3/8/04

Agreed To      

Date

 

cc: Mark Matta

Laurence Appel

 